DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and similarly cited claim 13, the closest prior art, Ohno et al. (US 8,340,823 B2) teaches a controller of a mobile robot that moves an object such that the position of a representative point of the object and the posture of the object follow a desired position and posture trajectory is provided. The mobile robot is controlled to follow the desired trajectory such that when the object that the robot is moving is brought close to a wall or an installed object, the direction of the object remains parallel to the surface of the wall or the side surface of the installed object (Fig. 4, Col. 4 lines 32-47). Ohno does not specifically teach (in combination) the controller is configured to determine the vertical plane of the installed object using an imaginary plane that reflects portions protruding and recessed from an outer portion of the installed object as claimed in claim 1 and claim 13.
Furthermore, Watanabe et al. (US 2017/0273531 A1) teaches a vacuum cleaner capable of more efficiently cleaning narrow spots while effectively avoiding an object. An object sensor provided in a main casing detects the presence or absence of an object within a specified distance in a plurality of directions on a forward side of the main casing. The vacuum cleaner is controlled to travel adjacent and parallel to the object in an along-the-wall traveling manner (Figs. 1-4, [0069]). Watanabe does not specifically teach the controller is configured to determine the vertical plane of the installed object using an imaginary plane that reflects portions protruding and recessed from an outer portion of the installed object as claimed in claim 1 and claim 13.
Therefore, this feature, in combination with other features of the claims, renders claims 1 and 13, as well as their dependent claims, novel and non-obvious in view of prior art made of record. 
Dependent claims 2-7, 9-12, 14-16, and 18-20 are allowed because of their dependency to claim 1 and claim 13 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664